Case 1:18-va-00002-DAR Document 3 Filed 01/09/19 Page 1 of 2

AO 93 (Rcv. l l/IB) Search and Seizure Watrant

UNITED STATES DISTRICT COURT

for the
Disti‘ict of Co|umbia

ln the Matter of the Search of )
(Briejiy describe the property to be searched )
or identify the person by name and address) ) Casel 1218'SW-00002 '
. Assigned To : Magistrate Judge Robinson, Deborah A
Appie iPhone ss Modei Aieae located ai §

. Assign. Date: 115/2018
FB| Wash|ngton Field Oftlce, 601 4th St, NW.' Descnption: Search and Seizure Warrant

Washingion. oc 20535 )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Co|umbia
(idcmij' the person or describe llie properly to be searched and give ll.r location):

 

See Attachment A incorporated herein and included as part of this Search Warrant.

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOV¢, and that SUCh Search Will reveal (ldenti'j) the person ar describe the property to be seized):

See Attachment 8 incorporated herein and included as part of the Aftidavit.

 
  
  

x$~l days)

YOU ARE COMMANDED to execute thiwsyr/M on or before
od caus has been established.

IJ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the ay or night because

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

T|1e officer executing this warrant, or an officer present during thc execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Deborah A. Robinson. U.S. Magistrate Judge
(Um'ted Slates Magi'str¢ite .ludge)

D Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be Searched 01' SeiZed (c/ieck the appropriate box)

EJ for ____ days mar m exceed 30) C| until, the facts justifying, the later specific date of

JAN` ®5 2018

& j 221 l 'ZF z?M/|/ udge'.r signature

Ciry and staie; Washington. DC Deborah A. Robinson, U.S. Magistrate Judge
Primed name and title

 

 

Date and time issued:

 

 

Case 1:18-va-OOOO2-DAR Document 3 Filed 01/09/19 Page 2 of 2

AO 93 lRev. |li"l 3) Search and Sciztirc Warrant (|*agc 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left wilh:
i lt l?$' '&,\'\l`nr)t'i Q"Z_ `l i' ’“(1‘\¢§ crt- "l’. exh out `\\F /'/:\
inventory made in the presence off " f
l\i )’l\

 

lnventot'y oft|'ie property taken and name of any person(s) scized:

ECKn-$\C E'>('i’i(/L$¢-\`C,.N § [E_\EC'W_ tm "\”.:C¢ }\/‘-t`)edk’_'i {L\\C,;,FB'

E=ELED
ian-gain

Cler!t_ U.S. Dl:‘.lrlct E. ilenkruplt:y
Courls lor tire l}istrict ot Columtil:t

 

Certii'ication

 

l declare under penalty of pcrj ury that this inventory is correct and was returned along with the original warrant to thc
designated judge

Date: 1 £<_'{'f 2 521 c] >{.-L,_,/’j
"/ \" Ext'citn'iig oj]?z't'r"r:~r'giiriture

Lf.'tt)VT\ f_.:.\l\/`l:nt`) Ic»'|?"i't h/}Lr \`r_Ai AFS,CF'T\‘"

i"ri'rited name anal title

 

 

 

